DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 Claims 16-19, 21 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goble (US 6,491,690).
 Regarding claims 16-19, 21 and 29, Goble discloses an electrosurgical probe (figure 2) comprising an elongate shaft (10), a ceramic housing with a window at the distal end of the shaft (20, column 9 lines 36-37), an interior channel extending through the interior of the shaft and housing to an opening in the housing (suction tubing extending to outlet 10a) and an electrode (12) with an edge that extends laterally across the opening (at least in that it covers a significant lateral cross-section of the opening, the claim not requiring more). There is a negative pressure source in communication with the interior channel (via 10a, fig. 2). The electrode is further configured to . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16-19, 21, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Goble (US 6,491,690) in view of Clement (US 5,335,671).
Regarding claim 16-19, 21 and 29, Goble discloses an electrosurgical probe (figure 2) comprising an elongate shaft (10), a ceramic housing with a window at the distal end of the shaft (20, column 9 lines 36-37), an interior channel extending through the interior of the shaft and housing to an opening in the housing (suction tubing extending to outlet 10a) and an electrode (12) with an edge that extends laterally across the opening (at least in that it covers a significant lateral cross-section of the opening, the claim not requiring more). There is a negative pressure source in communication with the interior channel (via 10a, fig. 2). The electrode is further configured to reciprocate longitudinally/axially relative to the opening (col. 9 lines 51-61) and has an outer surface that is outward of a plane of the opening (fig. 2, col. 9 lines 38-39). The electrode with a width of 2-3 mm reciprocates with a range of 3-4 millimeters (col. 12 lines 49-54). Goble discloses that the electrode is carried in the longitudinal/axial direction by a movable dielectric member configured to move within the interior channel (18, col. 9 lines 34-36). The probe also comprises a motor which moves the electric member (44, figs. 2-3). The electrode further includes proximal-, distal- and lateral-facing edges, the proximal- and distal-facing edges extending fully from a first side edge to a second side edge of the window (fig. 2). The claim recites that the edge of the electrode is “adapted to” resect tissue caught between it and an edge of the housing. As noted above this limitation is fairly disclosed by Goble. However, using two closely related edges to cut tissue is also an extremely common features of resection devices. So, in the interest of compact prosecution and for the sake of argument, it will be assumed in this rejection that the limitation should be interpreted to require some sort of scissor-like action against an 
Regarding claim 22, Goble does not disclose how far the outer surface of the electrode extends outward of the plane of the window. However, it is immediately apparent that different sizes and shapes of electrodes may be used to treat tissue of different sizes and shapes, as is common in the art. Further, that Goble does not disclose a specific value suggest a reliance on what one of ordinary skill in the art would know about the exact extension length, and Goble does suggest that some embodiments of the device shown in figures 2-3 are only constrained by a working diameter of up to 10mm (col. 12 lines 41-44). Further, Applicant has not disclosed any critical or unexpected results from the length of electrode that extends past the opening. Therefore, at the time the application was filed, it would have been obvious to one of ordinary skill in the art to allow the electrode of Goble to extend any useful distance past the opening, including 0.50-2.5 mm to produce the predictable result of treating tissue in a desired manner.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goble, or Goble in view of Clement, further in view of Carmel (US 2003/0065321).
Regarding claim 20, Goble discloses that the shaft comprises an outer sleeve (10) but does not disclose that the shaft comprises an inner sleeve. However, the exact mechanism by which motion is transmitted from one end of a device to the other is not critical. Clement discloses an inner sleeve (e.g. 334 in figure 7) but does not disclose the rotation to axial translation conversion. Carmel is one of numerous reciprocating devices which employ an inner tube (25, fig. 5) which moves relative to an outer tube (34) to cause an electrode (56, fig. 9) to move back and forth (compare figs. 9 and 12). Therefore, at the time of the application, it would have been obvious to one of ordinary skill in the art to use any commonly known structure for transmitting reciprocal motion, including the inner sleeve of Carmel, which would allow the device to function in a predictable manner. 

Allowable Subject Matter
Claims 1-15, 23 and 28 are allowed.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments necessitated new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794